10/22/2021


           IN THE SUPREME COURT OF THE STATE OF MONTANA                              Case Number: OP 21-0502

                                  No. OP 21-0502


REBECCA RUTH OLNEY,

             Petitioner,

      v.

NINETEENTH JUDICIAL DISTRICT COURT,
HON. MATTHEW CUFFE, Presiding,

             Respondent.

                                      ORDER


      Upon consideration of the State’s Unopposed Motion to Release Sealed

Document, and good cause appearing therefor,

      IT IS HEREBY ORDERED that the Motion is granted and the record on

appeal shall be supplemented with the following: Document No. 45 filed on

March 31, 2021, in State v. Rebecca Ruth Olney, Nineteenth Judicial District Court

Cause No. DC-20-030 and, that upon receipt, Document No. 45 will be filed under seal.

      IT IS FURTHER ORDERED that the Clerk of Court shall serve all parties

of record and the Clerk of District Court, Nineteenth Judicial District, with this

Order.




KFS

                                                                          Electronically signed by:
                                                                                Mike McGrath
                                                                   Chief Justice, Montana Supreme Court
                                                                              October 22 2021